DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duval et al. ("The Duval Pentagon - A New Complementary Tool for the Interpretation of Dissolved Gas Analysis in Transformers" – cited on Applicant’s 02-28-2020 IDS, copy provided by Applicant).

Regarding claim 1, Duval discloses a method of analyzing dissolved gas in an oil-filled transformer (see Introduction section, p. 9 and Calculation of the Centroid Coordinates section, p. 10), comprising:
obtaining measurements of dissolved gas levels of a first number of gases in the oil-filled transformer (see Introduction and The Duval Pentagon sections, p. 9);
determining relative levels of the first number of gases (see Introduction and The Duval Pentagon sections, p. 9);
plotting a first number of points representing each of the relative levels of the first number of gases on a respective one of a first number of radial axes (as shown in Figs. 1 and 2), each of the first number of radial axes being equally angularly spaced around an origin in a two dimensional coordinate system (as shown in Fig. 1 and 2), each of the first number of radial axes representing a relative level of one of the first number of gases (as shown in Fig. 1 and 2), the first number of points forming a polygon within the two dimensional coordinate system (as shown in Fig. 1 and 2);
determining a centroid of the polygon (see Calculation of the Centroid Coordinates section, p. 10);
determining a fault region in which the centroid of the polygon is located (see Fault Zones in the Duval Pentagon section, p. 10), out of a plurality of fault regions defined in the two dimensional coordinate system (as shown in Figs. 2-3), wherein the plurality of fault regions are defined in a composite fault region map that is a composite of a first fault region map that defines regions that classify basic electrical faults within the oil-filled transformer (see Fault Zones in the Duval Pentagon section, p. 10; Fig. 3), wherein the definition of regions in the first fault region map is not based on carbonization of cellulose within the oil-filled transformer (i.e. on electrical faults: see Fault Zones in the Duval Pentagon section, p. 10; Fig. 3), and a second fault region map that defines regions that classify faults at least partially based on carbonization of cellulose within the oil-filled transformer (i.e. zone C, carbonization of paper: see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3); and
classifying a fault experienced by the oil-filled transformer based on the determined fault region within the composite fault region map (i.e. identifying the types of faults: see Fault Zones in the Duval Pentagon section, and Using the Pentagons section, pp. 10-11; Figs. 2 and 3).

Regarding claim 2, Duval discloses the first number is five (five gases: see Calculation of the Centroid Coordinates section, p. 11), the polygon comprises a pentagonal shape (as shown in Fig. 3), the first fault region map comprises a first Duval pentagon (as shown in Fig. 3), and the second fault region map comprises a second Duval pentagon (which is the same as the first pentagon: see Fig. 3) – the examiner notes that the claim does not require that the first and second pentagons are different/distinct from each other.

Regarding claim 3, Duval discloses the composite fault region map comprises regions that classify thermal faults (see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3) based on both thermal properties and carbonization of cellulose within the oil- filled transformer (i.e. zone C, carbonization of paper: see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3).

Regarding claim 4, Duval discloses the first Duval pentagon defines fault regions based on temperature (T1-T3: see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3), the second Duval pentagon defines fault regions at least in part based on carbonization (i.e. zone C, carbonization of paper: see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3), and the composite fault region map defines fault regions based on a combination of temperature and carbonization (as shown in Fig. 3).

Regarding claim 5, Duval discloses the first Duval pentagon defines fault regions of T1, T2, and T3 (i.e. see at least T1-H, T2-H, T3-H in Fig. 3), the second Duval pentagon defines fault regions of O, C, and T3-H (as shown in Fig. 3), and the composite fault region map defines fault regions that are coterminous within the fault regions of T1, T2 and T3 in the first Duval pentagon and the fault regions of O, C, and T3-H in the second Duval pentagon (as shown in Fig. 3).

Regarding claim 6, Duval discloses the fault regions within the composite fault region map comprise T1-0, T2-0, T1-C, T2-C , T3-C and T3-H (as shown in Fig. 3).

Regarding claim 7, Duval discloses the first number of gases comprise:
C2H2 plotted on a first axis that extends at an angle of 18 degrees relative to an x-axis of the two dimensional coordinate system; (see Calculation of the Centroid Coordinates section, pp. 9-10; Figs. 2-3)
H2 plotted on a second axis that extends at an angle of 90 degrees relative to the x-axis of the two dimensional coordinate system; (see Calculation of the Centroid Coordinates section, pp. 9-10; Figs. 2-3)
C2H plotted on a third axis that extends at an angle of 162 degrees relative to the x-axis of the two dimensional coordinate system; (see Calculation of the Centroid Coordinates section, pp. 9-10; Figs. 2-3)
CH4 plotted on a fourth axis that extends at an angle of 234 degrees relative to the x-axis of the two dimensional coordinate system; (see Calculation of the Centroid Coordinates section, pp. 9-10; Figs. 2-3) and 
C2H4 plotted on a fifth axis that extends at an angle of 306 degrees relative to the x-axis of the two dimensional coordinate system (see Calculation of the Centroid Coordinates section, pp. 9-10; Figs. 2-3).

Regarding claim 8, Duval discloses the fault regions within the composite fault region map have the following coordinates in the two-dimensional coordinate system when the relative levels of the first number of gases are plotted as relative percentages of the first number of gases:
T1-C: [(-35, 3.1), (0, 1.5), (0, -3), (-3.5, -3.5), (-6, -4), (-11, -8), (-18.8, -26), (-22.5, -32.4), (-23.5, - 32.4)] T2-0: [(-21.5, -32.4), (-18.8, -26), (-22.5, -32.4)] T1-C: [(-6, -4), (-11, -8), (-18.8, -26)] T2-C: [(-6, -4), (-18.8, -26), (-21.5, -32.4), (1, -32.4)] T3-C: [(-3.5, -3.5), (-6, -4), (1, -32.4), (2.5, -32.4)] T3-H: [(-3.5, -3.5), (2.5, -32.4), (23.5, -32.4), (24.3, -30), (0, -3)].
(see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al. ("The Duval Pentagon - A New Complementary Tool for the Interpretation of Dissolved Gas Analysis in Transformers") in view of Benmahamed et al. ("Application of SVM and KNN to Duval Pentagon 1 for transformer Oil Diagnosis" – cited on Applicant’s 01-12-2022 IDS, copy provided by Applicant).

Regarding claims 14 and 20, Duval’s method is applied as above (see rejection of claim 1), but does not disclose a method of training a machine classification learning technique, comprising: generating a plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases; and training a machine learning classification technique using the plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases and associated faults as labeled training data; and a device for performing dissolved gas analysis, comprising: a processing circuit; and a memory coupled to the processing circuit, wherein the memory comprises computer readable program instructions that, when executed by the processing circuit, cause the device to perform operations comprising… (the method/process as in claim 1).	Benmahamed discloses a method of training a machine classification learning technique (see section 1, p. 3443; and section 3: training: p. 3447), comprising: generating a plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases (see section 1, p. 3443; and section 3: training: p. 3447); and training a machine learning classification technique using the plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases and associated faults as labeled training data (see section 1, p. 3443; and section 3: training: p. 3447); and a device (implicit: the device running Matlab code: see section 2, p. 3444) for performing dissolved gas analysis, comprising: a processing circuit (implicit, the computer running Matlab code: see section 2, p. 3444); and a memory coupled to the processing circuit (implicit, the computer running Matlab code: see section 2, p. 3444), wherein the memory comprises computer readable program instructions that, when executed by the processing circuit (implicit, the computer running Matlab code: see section 2, p. 3444), cause the device to perform operations comprising… (the method/process as in claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s method to include a method of training a machine classification learning technique, comprising: generating a plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases; and training a machine learning classification technique using the plurality of sets of artificial dissolved gas concentrations of a first number of diagnostic gases and associated faults as labeled training data; and a device for performing dissolved gas analysis, comprising: a processing circuit; and a memory coupled to the processing circuit, wherein the memory comprises computer readable program instructions that, when executed by the processing circuit, cause the device to perform operations comprising… (the method/process as in claim 1), as taught by Benmahamed.
Such a modification would more efficiently monitor faults in transformers (Benmahamed: section 1, Introduction).

Regarding claims 9-10, Duval’s method is applied as above (see rejection of claim 1), but does not disclose determining the fault region in which the centroid of the polygon is located comprises inputting the centroid of the polygon into a machine learning classification technique that generates, as an output, a classification of the fault region associated with the centroid; and wherein the machine learning classification technique was trained via supervised learning using an input data set comprising a plurality of artificially generated centroids and associated fault regions.
Benmahamed discloses determining the fault region in which the centroid of the polygon is located comprises inputting the centroid of the polygon into a machine learning classification technique (see section 1, p. 3443; and section 3: training: p. 3447) that generates, as an output, a classification of the fault region associated with the centroid (see section 5, pp. 3449); and wherein the machine learning classification technique was trained via supervised learning using an input data set comprising a plurality of artificially generated centroids and associated fault regions (see section 1, p. 3443; and section 3: training: p. 3447).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s method to include determining the fault region in which the centroid of the polygon is located comprises inputting the centroid of the polygon into a machine learning classification technique that generates, as an output, a classification of the fault region associated with the centroid; and wherein the machine learning classification technique was trained via supervised learning using an input data set comprising a plurality of artificially generated centroids and associated fault regions, as taught by Benmahamed.
Such a modification would more efficiently monitor faults in transformers (Benmahamed: section 1, Introduction).

Regarding claim 15, Duval discloses the plurality of fault regions are defined in a composite fault region map that is a composite of a first fault region map that defines regions that classify basic electrical faults within the oil-filled transformer (see Fault Zones in the Duval Pentagon section, p. 10; Fig. 2), wherein the definition of regions in the first fault region map is not based on carbonization of cellulose within the oil-filled transformer (i.e. on electrical faults: see Fault Zones in the Duval Pentagon section, p. 10), and a second fault region map that defines regions that classify faults at least partially based on carbonization of cellulose within the oil-filled transformer (i.e. zone C, carbonization of paper: see Fault Zones in the Duval Pentagon section, pp. 10-11; Fig. 3)

Regarding claim 17, Duval discloses obtaining measurements of dissolved gas levels of the diagnostic gases in the oil-filled transformer (see Introduction and The Duval Pentagon sections, p. 9); and classifying a fault of the oil-filled transformer using the machine learning classification technique (per the combination with Benmahamed, see above).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al. ("The Duval Pentagon - A New Complementary Tool for the Interpretation of Dissolved Gas Analysis in Transformers") in view of Benmahamed et al. ("Application of SVM and KNN to Duval Pentagon 1 for transformer Oil Diagnosis"), and further in view of Young et al. (U.S. Pub. 2018/0299375).

Regarding claims 11 and 16, Duval’s modified method is applied as above, but does not disclose the machine learning classification technique comprises a random forest technique and/or a gradient boosting machine technique.
Young discloses the machine learning classification technique comprises a random forest technique (i.e. the random forest technique is an known equivalent machine learning algorithm: [0510]).
Since the art recognizes that Young’s random forest technique is an equivalent of Benmahamed’s machine learning techniques (Young: [0510]), and known for the same purpose of fluid analysis (i.e. can be done in transformer: [0116] for dissolved gases: [0186]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s method so that the machine learning classification technique comprises a random forest technique and/or a gradient boosting machine technique, as taught by Young.  See MPEP 2144.06(II).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al. ("The Duval Pentagon - A New Complementary Tool for the Interpretation of Dissolved Gas Analysis in Transformers") in view of Georges et al. (U.S. Pub. 2002/0161558).
Also, claims 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al. ("The Duval Pentagon - A New Complementary Tool for the Interpretation of Dissolved Gas Analysis in Transformers") in view of Benmahamed et al. ("Application of SVM and KNN to Duval Pentagon 1 for transformer Oil Diagnosis"), and further in view of Georges et al. (U.S. Pub. 2002/0161558).

Regarding claims 12 and 18, Duval/Duval’s modified method is applied as above, but does not disclose activating an alarm in response to classifying the fault and/or deactivating the oil-filled transformer in response to classifying the fault.
Georges discloses activating an alarm (see pars. [0007] and [0033]) in response to classifying the fault (i.e. the quantity goes over a threshold: see par. [0007]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s method to include activating an alarm in response to classifying the fault and/or deactivating the oil-filled transformer in response to classifying the fault, as taught by Georges.
Such a modification would reduce maintenance costs and avoid the risk of transformer outage (Georges: [0006]).

Regarding claims 13, 19, and 22, Duval/Duval’s modified method/device is applied as above, but does not disclose obtaining measurements of dissolved gas levels of the first number of gases in the oil-filled transformer comprises receiving sensor measurements from a sensor in the oil-filled transformer.
Georges discloses obtaining measurements of dissolved gas levels of the first number of gases in the oil-filled transformer comprises receiving sensor measurements from a sensor in the oil-filled transformer (gasses in oil: [0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s method to include obtaining measurements of dissolved gas levels of the first number of gases in the oil-filled transformer comprises receiving sensor measurements from a sensor in the oil-filled transformer, as taught by Georges.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Duval et al. ("The Duval Pentagon - A New Complementary Tool for the Interpretation of Dissolved Gas Analysis in Transformers") in view of Benmahamed et al. ("Application of SVM and KNN to Duval Pentagon 1 for transformer Oil Diagnosis"), and further in view of Brancaccio et al. (U.S. Pub. 2009/0187344).

Regarding claim 21, Duval’s modified device is applied as above, but does not disclose the device is provided in a cloud-based service infrastructure, a standalone server or a server cluster.
Brancaccio discloses the device is provided in a cloud-based service infrastructure, a standalone server or a server cluster (i.e. server/servers: [0031]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duval’s device so that the device is provided in a cloud-based service infrastructure, a standalone server or a server cluster, as taught by Brancaccio.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852